Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made, entered into and
effective as of July 22, 2015 (the “Effective Date”) by and among ESSENDANT
INC., a Delaware corporation (hereinafter, together with its successors,
referred to as “Holding”), ESSENDANT CO., an Illinois corporation (hereinafter,
together with its successors, referred to as the “Company”, ESSENDANT MANAGEMENT
SERVICES LLC, an Illinois limited liability company (hereinafter, together with
its successors, referred to as “EMS”) (with Holding, the Company, EMS, and their
respective subsidiaries and affiliates including the entity employing the
Executive, and any successors thereto, hereinafter referred to as the
“Companies”), and Robert B. Aiken, Jr. (hereinafter referred to as the
“Executive”).

WHEREAS, the Companies and Executive are parties to an offer of employment in
the form of a letter agreement dated July 22, 2015 (the “Offer of Employment”);
and

WHEREAS, the Companies and Executive acknowledge and agree that it is in their
mutual best interests to enter into an Executive Employment Agreement; and

WHEREAS, Executive will be a key member of the management of the Companies and
is expected to devote substantial skill and effort to the affairs of the
Companies, and the Companies desire to recognize the significant personal
contribution that Executive makes and is expected to continue to make to further
the best interests of the Companies and their shareholders; and

 

WHEREAS, it is desirable and in the best interests of the Companies and its
shareholders to obtain the benefits of Executive’s services and attention to the
affairs of the Companies, and to provide inducement for Executive (1) to remain
in the service of the Companies in the event of any proposed or anticipated
Change of Control and (2) to remain in the service of the Companies in order to
facilitate an orderly transition in the event of a Change of Control; and

 

WHEREAS, it is desirable and in the best interests of the Companies and their
shareholders that Executive be in a position to make judgments and advise the
Companies with respect to any proposed Change of Control without regard to the
possibility that Executive’s employment may be terminated without compensation
in the event of a Change of Control; and

 

WHEREAS, Executive will have access to confidential, proprietary and trade
secret information of the Companies and their subsidiaries, and it is desirable
and in the best interests of the Companies and their shareholders to protect
confidential, proprietary and trade secret information of the Companies and
their subsidiaries, to prevent unfair competition by former executives of the
Companies following separation of their employment with the Companies and to
secure cooperation from former executives with respect to matters related to
their employment with the Companies; and

 

WHEREAS, it is desirable and in the best interests of the Companies and their
shareholders to obtain commitments from Executive with respect to Executive’s
service with the Companies, and to facilitate a smooth transition upon
separation from service for former executives.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties agree as follows:

Section 1.Definitions.

#8893

--------------------------------------------------------------------------------

(a)As used in this Agreement, the following terms have the respective meanings
set forth below:

“Accrued Benefits” means (i) all salary earned or accrued through the date the
Executive’s employment is terminated, (ii) reimbursement for any and all monies
expended by Executive in connection with the Executive’s employment for
reasonable and necessary out-of-pocket business expenses incurred by the
Executive in performance of services for the Companies through the date the
Executive’s employment is terminated, (iii) all accrued and unpaid annual
incentive compensation awards for the year immediately prior to the year in
which the Executive’s employment is terminated, and (iv) all other payments and
benefits payable on or after termination of employment to which the Executive is
entitled at the date of termination under the terms of any applicable
compensation arrangement or benefit plan or program of the Companies.  “Accrued
Benefits” shall not include any entitlement to severance pay or severance
benefits under any severance policy or plan generally applicable to the
Companies’ salaried employees.

“Affiliate” shall have the meaning given such term in Rule 12b-2 of the Exchange
Act.

“Board” shall mean, so long as Holding directly or indirectly owns all of the
outstanding Voting Securities (as hereinafter defined in the definition of
Change of Control) of the Companies, the board of directors of Holding.  In all
other cases, Board means the board of directors of the Company.

“Cause” shall mean (i) conviction of, or plea of nolo contendere to, a felony
(excluding motor vehicle violations); (ii) theft or embezzlement, or attempted
theft or embezzlement, of money or property or assets of the Companies; (iii)
illegal use of drugs; (iv) material breach of this Agreement or any
employment-related undertakings provided in a writing signed by the Executive
prior to or concurrently with this Agreement; (v) gross negligence or willful
misconduct in the performance of Executive’s duties; (vi) breach of any
fiduciary duty owed to the Companies, including, without limitation, engaging in
competitive acts while employed by the Companies; or (vii) the Executive’s
willful refusal to perform the assigned duties for which the Executive is
qualified as directed by the Board; provided, that in the case of any event
constituting Cause within clauses (iv) through (vii) which is curable by the
Executive, the Executive has been given written notice by the Companies of such
event said to constitute Cause, describing such event in reasonable detail, and
has not cured such action within thirty (30) days of such written notice as
reasonably determined by the board of directors of Holding.  For purposes of
this definition of Cause, action or inaction by the Executive shall not be
considered “willful” unless done or omitted by the Executive (A) intentionally
or not in good faith and (B) without reasonable belief that the Executive’s
action or inaction was in the best interests of the Companies, and shall not
include failure to act by reason of total or partial incapacity due to physical
or mental illness.

“Change of Control” shall mean and include any of the following:

(a) Any “Person” (having the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” within the meaning of Section 13(d)(3)) has or acquires “Beneficial
Ownership” (within the meaning of Rule 13d-3 under the Exchange Act) of 30% or
more of the combined voting power of Holding’s then outstanding voting
securities entitled to vote generally in the election of directors (“Voting
Securities”); provided, however, that the acquisition or holding of

2

--------------------------------------------------------------------------------

Voting Securities by (i) Holding of any of its Subsidiaries, (ii) an employee
benefit plan (or a trust forming a part thereof) maintained by Holding or any of
its Subsidiaries, or (iii) any Person in which the Executive has a substantial
equity interest shall not constitute a Change of Control.  Notwithstanding the
foregoing, a Change of Control shall not be deemed to occur solely because any
Person acquired Beneficial Ownership of more than the permitted amount of Voting
Securities as a result of (A) the issuance of Voting Securities by Holding in
exchange for assets (including equity interests) or funds with a fair value
equal to the fair value of the Voting Securities so issued or (B) the
acquisition of Voting Securities by Holding which, by reducing the number of
Voting Securities outstanding, increases the proportional number of shares
Beneficially Owned by such Person; provided that if a Change of Control would
occur (but for the operation of this sentence) as a result of the issuance of
Voting Securities or the acquisition of Voting Securities by Holding, and after
such issuance or acquisition, such Person becomes the Beneficial Owner of any
additional Voting Securities which increases the percentage of the Voting
Securities Beneficially Owned by such Person to more than 50% of the Voting
Securities of Holding, then a Change of Control shall occur;

(b) At any time during a period of two consecutive years, the individuals who at
the beginning of such period constituted the Board (the “Incumbent Board”) cease
for any reason to constitute more than 50% of the Board; provided, however, that
if the election, or nomination for election by Holding’s shareholders, of any
new director was approved by a vote of more than 50% of the directors then
comprising the Incumbent Board, such new director shall, for purposes of this
subsection (b), be considered as though such person were a member of the
Incumbent Board; provided, further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of (i) either an actual “Election Consent” (as described in
Rule 14a-11 promulgated under the Exchange Act) or other actual solicitation of
proxies or consents by or on behalf of a Person other than the Incumbent Board
(a “Proxy Contest”), or (ii) by reason of an agreement intended to avoid or
settle any actual or threatened Election Contest or Proxy Contest;

(c) Consummation of a merger, consolidation or reorganization or approval by
Holding’s shareholders of a liquidation or dissolution of Holding or the
occurrence of a liquidation or dissolution of Holding (“Business Combination”),
unless, following such Business Combination:

(i) the Persons with Beneficial Ownership of Holding, immediately before such
Business Combination, have Beneficial Ownership of more than 50% of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation (or in the election of
a comparable governing body of any other type of entity) resulting from such
Business Combination (including, without limitation, an entity which as a result
of such transaction owns Holding or all or substantially all of Holding’s assets
either directly or through one or more subsidiaries) (the “Surviving Company”)
in substantially the same proportions as their Beneficial Ownership of the
Voting Securities immediately before such Business Combination,

(ii) the individuals who were members of the Incumbent Board immediately prior
to the execution of the initial agreement providing for such Business
Combination constitute more than 50% of the members of the board of directors
(or comparable governing body of a noncorporate entity) of the Surviving
Company; and

3

--------------------------------------------------------------------------------

(iii) no Person (other than Holding, any of its Subsidiaries or any employee
benefit plan (or any trust forming a part thereof) maintained by Holding, the
Surviving Company or any Person who immediately prior to such Business
Combination had Beneficial Ownership of 30% or more of the then Voting
Securities) has Beneficial Ownership of 30% or more of the then combined voting
power of the Surviving Company’s then outstanding voting securities; provided,
that notwithstanding this clause (iii), a Change of Control shall not be deemed
to occur solely because any Person acquired Beneficial Ownership of more than
30% of Voting Securities as a result of the issuance of Voting Securities by
Holding in exchange for assets (including equity interests) or funds with a fair
value equal to the fair value of the Voting Securities so issued; provided,
however that a Business Combination with a Person in which the Executive has a
substantial equity interest shall not constitute a Change of Control with
respect to such Person.

(d) The closing of any assignment, sale, conveyance, transfer, lease or other
disposition of all or substantially all of the assets of Holding to any Person
(other than a Person in which the Executive has a substantial equity interest
(in which case there shall not be a Change of Control with respect to such
Person) and other than a Subsidiary of Holding or other entity, the Persons with
Beneficial Ownership of which are the same Persons with Beneficial Ownership of
Holding and such Beneficial Ownership is in substantially the same proportions),
or the occurrence of the same.  

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Good Reason” shall mean:  (i) any material breach by the Companies of this
Agreement without Executive’s written consent, (ii) without Executive’s written
consent, any change in Executive’s title or position as Chief Executive Officer
reporting directly to the Board of the Companies, or any change pursuant to
which Executive is not the senior most officer of the Companies (other than any
non-executive chairman), or (iii) without Executive’s written consent: (A) a
material reduction in the Executive’s Base Salary, or (B) the relocation of the
Executive’s principal place of employment more than fifty (50) miles from its
location on the Effective Date.  For purposes of this Agreement, a Change of
Control, alone, does not constitute Good Reason.  Furthermore, notwithstanding
the above, the occurrence of any of the events described above will not
constitute Good Reason unless the Executive gives the Companies written notice
within thirty (30) days after the initial occurrence of any of such events that
the Executive believes that such event constitutes Good Reason, and the
Companies thereafter fail to cure any such event within sixty (60) days after
receipt of such notice.

“Person” shall mean any natural person, firm, corporation, limited liability
company, trust, partnership, limited or limited liability partnership, business
association, joint venture or other entity and, for purposes of the definition
of Change of Control herein, shall comprise any “person”, within the meaning of
Sections 13(d) and 14(d) of the Exchange Act, including a “group” as therein
defined.

“Subsidiary” shall mean, with respect to any Person, any other Person of which
such first Person owns 20% or more of the economic interest in such Person or
owns or has the power to vote, directly or indirectly, securities representing
20% or more of the votes ordinarily entitled to be cast for the election of
directors or other governing Persons.

(b)The capitalized terms used in Section 5(j) have the respective meanings
assigned to them in such Section and the following additional terms have the
respective meanings assigned to them in the Sections hereof set forth opposite
them:

4

--------------------------------------------------------------------------------

“Annual Bonus”Section 4(b)

“Base Salary”Section 4(a)

“Bonus Plan”Section 4(b)

“Code”Section 2

“Confidential information or proprietary data”           Section 6(a)(2)

“Customer”Section 6(d)(2)

“Disability”Section 5(c)

“Employment Period”Section 2

“Retirement”Section 5(f)

“Supervising Officer”Section 3(a)

“Supplier”Section 6(d)(2)

“Term” and “Termination Date”Section 2

Section 2.Term and Employment Period.  Subject to Section 19 hereof, the term of
this Agreement “Term” shall commence on the Effective Date of this Agreement and
shall continue until the effective date of termination of the Executive's
employment hereunder pursuant to Section 5 of this Agreement. The period during
which the Executive is employed by the Companies pursuant to this Agreement is
referred to herein as the “Employment Period.”  The date on which termination of
the Executive's employment hereunder shall become effective is referred to
herein as the “Termination Date.”  For purposes of Section 5 of this Agreement
only, the Termination Date shall mean the date on which a “separation from
service” has occurred for purposes of Section 409A of the Internal Revenue Code
and the regulations and guidance thereunder (the “Code”).

 

Section 3.Duties.

(a)During the Employment Period, the Executive (i) shall serve as President and
Chief Executive Officer, of the Companies, (ii) shall report directly to the
Board, (iii) shall, subject to and in accordance with the authority and
direction of the Board, have such authority and perform in a diligent and
competent manner such duties as may be assigned to the Executive from time to
time by the Board and (iv) shall devote the Executive’s best efforts and such
time, attention, knowledge and skill to the operation of the business and
affairs of the Companies as shall be necessary to perform the Executive’s
duties.  During the Employment Period, the Executive’s place of performance for
the Executive’s duties and responsibilities shall be at the Companies’ corporate
headquarters office, unless another principal place of performance is agreed in
writing among the parties and except for required travel by the Executive on the
Companies’ business or as may be reasonably required by the Companies.

(b)Notwithstanding the foregoing, it is understood during the Employment Period,
subject to any conflict of interest policies of the Companies, the Executive may
(i) serve in any capacity with any civic, charitable, educational or
professional organization provided that such service does not materially
interfere with the Executive’s duties and responsibilities hereunder, (ii) make
and manage personal investments of the Executive’s choice, and (iii) with the
prior consent of the Board, which shall not be unreasonably withheld, serve on
the board of directors of one (1) for profit business enterprise.

Section 4.Compensation.  During the Employment Period, the Executive shall be
compensated as follows:

(a)the Executive shall receive from the Companies, at such intervals and in
accordance with the Companies’ payroll policies as may be in effect from time to
time, an annual salary (pro rata for any partial year) equal to $800,000 (“Base
Salary”).  The Base Salary shall be reviewed by the Board from time to time and
may, in the Board’s sole discretion, be increased

5

--------------------------------------------------------------------------------

when deemed appropriate by the Board; if so increased, it shall not thereafter
be reduced (other than an across-the-board reduction applied in the same
percentage at the same time to all of the Companies’ senior executives at the
senior executive grade level);

(b)the Executive shall be eligible to earn an annual incentive compensation
award under the Companies’ management incentive or bonus plan, or a successor
plan thereto, as shall be in effect from time to time (the “Bonus Plan”),
subject to achievement of performance goals determined in accordance with the
terms of the Bonus Plan (such annual incentive compensation award, the “Annual
Bonus”), with such Annual Bonus to be payable in a cash lump sum at such time as
bonuses are ordinarily paid to the Companies’ senior executives;

(c)the Executive shall be reimbursed, at such intervals and in accordance with
the Companies’ policies as may be in effect from time to time, for any and all
reasonable and necessary out-of-pocket business expenses incurred by the
Executive during the Employment Period for the benefit of the Companies, subject
to documentation in accordance with the Companies’ policies;

(d)the Executive shall be entitled to participate in all incentive, savings and
retirement plans, equity-based compensation plans, practices, policies and
programs applicable generally to other senior executives of the Companies and as
determined by the Board from time to time;

(e)the Executive and/or the Executive’s family, as the case may be, shall be
eligible for participation in and shall receive all benefits under welfare
benefit plans, practices, policies and programs provided by the Companies to
senior executives of the Companies (including, without limitation, medical,
prescription, dental, disability, salary continuance, employee life, group life,
and accidental death and travel accident insurance plans and programs) to the
extent applicable generally to other executives of the Companies at the same
grade level;

(f)the Executive shall be entitled to not less than twenty-six (26) days of paid
time off per calendar year (pro rata for any partial year); and

(g)the Executive shall be entitled to participate in the Companies’ other
executive fringe benefits and perquisites generally applicable to the Companies’
senior executives at the same grade level in accordance with the terms and
conditions of such arrangements as are in effect from time to time.

Section 5.Termination of Employment.

(a)All Accrued Benefits to which the Executive (or the Executive’s estate or
beneficiary) is entitled shall be payable within thirty (30) days following the
Termination Date, except as otherwise specifically provided herein or under the
terms of any applicable policy, plan or program, in which case the payment terms
of such policy, plan or program shall be determinative.

(b)Any termination by the Companies, or by the Executive, of the Employment
Period shall be communicated by written notice of such termination to the
Executive, if such notice is delivered by the Companies, and to the Companies,
if such notice is delivered by the Executive, each in compliance with the
requirements of Section 13 hereof.  Except in the event of termination of the
Employment Period by reason of Cause or the Executive’s death, the effective
date of the termination of Executive’s employment shall be no earlier than
thirty (30) days following the date on which notice of termination is delivered
by one party to the other in compliance with the requirements of Section 13
hereof.

6

--------------------------------------------------------------------------------

(c)If the Employment Period is terminated, other than on or within two (2) years
following the date of a Change of Control, by the Executive for Good Reason such
that the Executive’s separation from service occurs within two years following
the initial existence of the condition giving rise to Good Reason, or by the
Companies for any reason other than Cause or the Executive’s death or permanent
disability, as defined in the Companies’ Board-approved disability plan or
policy as in effect from time to time (“Disability”), then, as the Executive’s
exclusive right and remedy in respect of such termination:

(i)the Executive shall be entitled to receive from the Companies the Executive’s
Accrued Benefits in accordance with Section 5(a);

(ii)the Executive shall be entitled to an amount equal to two (2) times the
Executive’s then existing Base Salary, to be paid in such intervals and at such
times in accordance with the Companies’ payroll practices in effect from time to
time over the twenty-four (24) month period following the Termination Date, but
in no event shall such amount paid under this Section 5(c)(ii) exceed the lesser
of (A) two (2) times the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) of the Code for the calendar year
in which the Executive’s Termination Date occurs, or (B) two (2) times the sum
of Executive’s annualized compensation based upon the annual rate of pay for
services to the Companies for the calendar year prior to the calendar year in
which the Termination Date occurs (adjusted for any increase during that year
that was expected to continue indefinitely if the Executive had not separated
from service), consistent with the parties’ intention that the payments under
this Section 5(c)(ii) constitute a “separation pay plan due to involuntary
separation from service” under Treas. Reg. § 1.409A-1(b)(9)(iii);

(iii)in the event that an amount equal to two (2) times the Executive’s
then-existing Base Salary exceeds the limitation in Subsection 5(c)(ii) above,
then the Executive shall be entitled to an additional lump sum payment equal to
the difference between (x) two (2) times the Executive’s then-existing Base
Salary and (y) the amount payable to Executive under Subsection 5(c)(ii), such
lump sum payable to Executive on the first regular payroll date of the Companies
to occur following the date that is six months after the Termination Date;

(iv)the Executive shall be entitled to a payment in an amount equal to two (2)
times the actual Annual Bonus award which would otherwise be payable for the
calendar year during which the Termination Date occurs, as if the Executive had
been employed for all of such calendar year based on actual performance, to be
paid at such time as the Annual Bonus award would otherwise be paid in
accordance with the Companies’ policies;  

(v)the Executive shall be entitled to a lump-sum payment in an amount equal to
the pro-rata actual Annual Bonus award which would otherwise be payable for the
calendar year during which the Termination Date occurs, with such pro-rata
actual Annual Bonus award determined by multiplying the Annual Bonus award
amount by a fraction, the numerator of which is the number of days in the
calendar year of the Termination Date elapsed prior to the Termination Date and
the denominator of which is three hundred and sixty-five (365); such lump sum
payment to be made on the date that Annual Bonus payments are made to other
participants in the plan;

(vi)the Executive shall continue to be covered, upon the same terms and
conditions described in Section 4(e) hereof, by the same or equivalent medical
and/or dental insurance plans, programs and/or arrangements as in effect for the
Executive

7

--------------------------------------------------------------------------------

immediately prior to the Termination Date, beginning on the Termination Date and
continuing until the earlier of:  (A) the twenty-four (24) month anniversary
following the date of the Executive’s Termination Date, and (B) the date the
Executive receives substantially equivalent coverage under the plans, programs
and/or arrangements of a subsequent employer, provided that Executive timely
pays the Executive’s portion of such coverage, and provided further that if the
Companies determine that the coverage to be provided under this Section 5(c)(vi)
would cause a self-insured plan maintained by the Companies to be in violation
of the nondiscrimination requirements of Section 105(h) of the Code, then such
coverage will be paid for by the Executive by means of the Companies reporting
imputed income to Executive on a monthly basis for the fair market value of such
coverage plus additional imputed amounts to pay any income tax at source on
resulting wages subject to FICA or the income tax withholding provisions of
federal or state tax law, including pyramiding wages and taxes (and the
Companies shall be responsible for depositing all applicable withholding amounts
in a timely manner with the appropriate tax authority);

(vii)the Executive shall receive a lump sum payment in an amount equal to the
amount the Companies would otherwise expend for 24 months’ coverage for its
share of the premiums for life and disability insurance plans or programs as in
effect for Executive immediately prior to the Termination Date, payable to
Executive within ninety (90) days following the Termination Date; and

(viii)for the period commencing on the Termination Date and ending not later
than the last day of the second calendar year after the Termination Date, the
Executive shall be entitled to receive executive level career transition
assistance services provided by a career transition assistance firm selected by
the Executive and paid for by the Companies in an amount not to exceed ten
percent (10%) of the Executive’s then existing Base Salary.  The Executive shall
not be eligible to receive cash in lieu of executive level career transition
assistance services.  

(d)If during the Employment Period, a Change of Control occurs and the
Employment Period is terminated on or within two (2) years following the date of
such Change of Control by the Companies for any reason other than Cause or
Executive’s death or Disability or by the Executive for Good Reason, and, in the
case of Executive’s resignation for Good Reason, the Executive’s separation from
service occurs within two years following the initial existence of the condition
giving rise to Good Reason, then:

(i)the Executive shall be entitled to receive from the Companies the Executive’s
Accrued Benefits in accordance with Section 5(a);

(ii)the Executive shall be entitled to a lump-sum payment in an amount equal to
three (3) times the Executive’s then existing Base Salary, to be paid within
ninety (90) days following the Termination Date, subject to the requirements of
both Section 5(e) and Section 11;

(iii)the Executive shall be entitled to a lump-sum payment in an amount equal to
three (3) times the Executive’s target incentive compensation award for the
calendar year during which the Termination Date occurs, to be paid within ninety
(90) days following the Termination Date;

(iv)the Executive shall be entitled to a lump-sum payment to be paid within
ninety (90)  days following the Termination Date in an amount equal to the
pro-rata target

8

--------------------------------------------------------------------------------

incentive compensation award for the calendar year during which the Termination
Date occurs.  Such pro-rata target incentive compensation award shall be
determined by multiplying the target incentive compensation award amount by a
fraction, the numerator of which is the number of days in the calendar year of
the Termination Date elapsed prior to the Termination Date and the denominator
of which is three hundred and sixty-five (365);

(v)the Executive shall continue to be covered, upon the same terms and
conditions described in Section 4(e) hereof, by the same or equivalent medical
and/or dental insurance plans, programs and/or arrangements as in effect for the
Executive immediately prior to the Change of Control, beginning on the
Termination Date and continuing until the earlier of: (A) the third anniversary
following the date of the Executive’s Termination Date, and (B) the date the
Executive receives substantially equivalent coverage under the plans, programs
and/or arrangements of a subsequent employer, provided that Executive timely
pays the Executive’s portion of such coverage, and provided further that if the
Companies determine that the coverage to be provided under this Section 5(d)(v)
would cause a self-insured plan maintained by the Companies to be in violation
of the nondiscrimination requirements of Section 105(h) of the Code, then such
coverage will be paid for by the Executive by means of the Companies reporting
imputed income to Executive on a monthly basis for the fair market value of such
coverage plus additional imputed amounts to pay any income tax at source on
resulting wages subject to FICA or the income tax withholding provisions of
federal or state tax law, including pyramiding wages and taxes (and the
Companies shall be responsible for depositing all applicable withholding amounts
in a timely manner with the appropriate tax authority);

(vi)the Executive shall receive a lump sum payment in an amount equal to the
amount the Companies would otherwise expend for 36-months’ coverage for its
share of the premiums for life and disability insurance plans or programs as in
effect for Executive immediately prior to the Termination Date, payable to
Executive within ninety (90) days following the Termination Date;

(vii)the Executive shall receive a lump sum cash payment, payable to Executive
within ninety (90) days following the Termination Date, in an amount equal to
the additional benefit value (on a present value, differential basis) that would
be payable to Executive under the Companies’ defined benefit retirement plan if
the Executive had three (3) additional years of credit for purposes of age,
benefit service and vesting;

(viii)if the Executive’s outstanding equity-based incentive awards have not by
then fully vested pursuant to the terms of the Companies’ applicable
equity-based incentive plan(s) and applicable award agreement(s), then to the
extent permitted in those plan(s) and as provided in the applicable award
agreement(s), the Executive shall continue to vest in the Executive’s unvested
equity-based incentive awards following the Termination Date;

(ix)for the period commencing on the Termination Date and ending not later than
the last day of the second calendar year after the Termination Date, the
Executive shall be entitled to receive executive level career transition
assistance services provided by a career transition assistance firm selected by
the Executive and paid for by the Companies in an amount not to exceed ten
percent (10%) of the Executive’s then existing Base Salary.  The Executive shall
not be eligible to receive cash in lieu of executive level career transition
assistance services; and  

9

--------------------------------------------------------------------------------

(x)the Executive shall be entitled to be reimbursed by the Companies for the
Executive’s reasonable attorneys’ fees, costs and expenses incurred in
conjunction with any dispute regarding Section 5(d) if Executive prevails in any
material respect in such dispute, provided that (A) the applicable statutes of
limitations shall not have expired for any claim arising from the dispute that
could be raised in a court of law; (B) Executive shall submit to the Companies
verification of legal expenses for reimbursement within 60 days from the date
the expense was incurred; (C) the Companies shall reimburse Executive for
eligible expenses promptly thereafter, but in any event not earlier than the
first day of the seventh month following the Termination Date and not later than
December 31 of the calendar year following the calendar year in which the
expense was incurred; (D) the expenses eligible for reimbursement during any
given calendar year shall not affect the expenses eligible for reimbursement in
any other calendar year; and (E) the right to reimbursement hereunder may not be
liquidated or exchanged for cash or any other benefit.

(e)Any amounts payable pursuant to Sections 5(c) and 5(d) above shall be
considered severance payments and, except for the Executive’s vested benefits
under the Companies’ employee benefit plans (other than severance plans), shall
be in full and complete satisfaction of the obligations of the Companies to the
Executive in connection with the termination of the Executive’s
employment.    Any cash payment due under Section 5(c)(iv), (v), and (vii) or
under Section 5(d)(ii), (iii), (iv), (vi), and (vii) is intended to constitute a
short-term deferral under Treas. Reg. § 1.409A-1(b)(4) and, accordingly,
notwithstanding any longer time period specified in Section 5(c) or (d), such
payment shall be made no later than two and one-half (2-1/2) months after the
end of the calendar year in which the right to the payment is no longer subject
to a substantial risk of forfeiture within the meaning of the regulations under
Section 409A of the Code, with payment in all cases being conditioned on
satisfaction of the requirements of Section 5(h).

(f)If the Employment Period is terminated as a result of the Executive’s death,
Disability or Retirement (as defined below), then the Executive shall be
entitled to (i) the Executive’s Accrued Benefits in accordance with Section
5(a), (ii) any benefits that may be payable to the Executive under any
applicable Board-approved disability, life insurance or retirement plan or
policy in accordance with the terms of such plan or policy, and (iii) a lump sum
payment in an amount equal to:

(A)in the event the Employment Period is terminated as a result of Executive’s
death or Disability, an amount equal to the pro-rata target Annual Bonus award
for the calendar year during which the Termination Date occurs by reason of the
Executive’s death or Disability. Such lump sum payment shall be determined by
multiplying the target Annual Bonus award amount by a fraction, the numerator of
which is the number of days in the calendar year of the Termination Date elapsed
prior to the Termination Date and the denominator of which is three hundred and
sixty-five (365); or

(B)in the event the Employment Period is terminated as a result of Executive’s
Retirement, an amount equal to the pro-rata actual Annual Bonus award for the
calendar year during which the Termination Date occurs by reason of the
Executive’s Retirement. Such lump sum payment shall be determined by multiplying
the actual Annual Bonus award amount by a fraction, the numerator of which is
the number of days in the calendar year of the Termination Date elapsed prior to
the Termination Date and the denominator of which is three hundred and
sixty-five (365).

In the event the Employment Period is terminated as a result of Executive’s
death, such lump sum payment shall be made within 30 days following the
Termination Date; in the event the

10

--------------------------------------------------------------------------------

Employment Period is terminated as a result of Executive’s Disability, such lump
sum payment shall be made on the first regular payroll date of the Companies to
occur following the date that is six months after the Termination Date; and in
the event the Employment Period is terminated as a result of Executive’s
Retirement, such lump sum payment shall be made on the date that Annual Bonus
payments are made to other participants in the plan.  As used in this Agreement,
“Retirement” shall mean the Executive’s separation from service (as defined in
the regulations promulgated under Section 409A of the Code) occurring after the
earlier of (i) the Executive reaching age sixty-five (65) or (ii) the Executive
reaching age fifty-five (55) and having completed at least ten (10) years of
service with the Companies.

(g)Notwithstanding anything else contained herein, if the Executive terminates
his employment for any reason other than Disability or Retirement and without
Good Reason, or the Companies terminate the Executive’s employment for Cause,
all of the Executive’s rights to payment from the Companies (including pursuant
to any plan or policy of the Companies) shall terminate immediately, except the
right to payment for Accrued Benefits in respect of periods prior to such
termination.

(h)Notwithstanding anything to the contrary contained in this Section 5, the
Executive shall be required to execute the Companies’ then current standard
release agreement as a condition to receiving any of the payments and benefits
provided for in Sections 5(c) and (d), excluding the Accrued Benefits in
accordance with Section 5(a), and no payments and benefits provided for in
Sections 5(c) and (d) other than the Accrued Benefits in accordance with Section
5(a) shall be payable to Executive unless all applicable consideration and
rescission periods for the release agreement have expired, Executive has not
rescinded the release agreement and Executive is in compliance with each of the
terms and conditions of such release agreement and this Agreement as of the date
of such payments and benefits.  With respect to any amount payable under Section
5(c)(iii), if the requirements of this paragraph are not met prior to the date
on which payment is to be made under Section 5(c)(iii), the Executive shall
forfeit the right to payment under Section 5(c)(iii).  It is acknowledged and
agreed that the then current standard release agreement shall not diminish or
terminate the Executive’s rights under this Agreement or the Indemnification
Agreement (identified in Section 16 below).

(i)In the event of a termination of the Executive’s employment entitling the
Executive to benefits under Section 5(c) above, subject to the Executive’s
affirmative obligations pursuant to Section 6, the Executive shall be under no
obligation to seek other employment or otherwise mitigate the obligations of the
Companies under this Agreement.

(j)Notwithstanding any provision to the contrary contained in this Agreement, if
the cash payments due and the other benefits to which Executive shall become
entitled under Section 5, either alone or together with other payments in the
nature of compensation to Executive which are contingent on a change in the
ownership or effective control of the Companies or in the ownership of a
substantial portion of the assets of the Companies or otherwise, would
constitute a “parachute payment” (as defined in Section 280G of the Code or any
successor provision thereto), such payments or benefits shall be reduced (but
not below zero) to the largest aggregate amount as will result in no portion
thereof being subject to the excise tax imposed under Section 4999 of the Code
(or any successor provision thereto) or being non-deductible to the Companies
for Federal Income Tax purposes pursuant to Section 280G of the Code (or any
successor provision thereto), provided, however, that the foregoing reduction
will be made only if and to the extent that such reduction would result in an
increase in the aggregate payment and benefits to be provided to Executive,
determined on an after-tax basis (taking into account the excise tax imposed
pursuant to Section 4999 of the Code, or any successor provision thereto, any
tax imposed by any comparable provision of state law, and any applicable
federal, state and local income taxes).

11

--------------------------------------------------------------------------------

Executive agrees to take such action as Employer reasonably requests to mitigate
or challenge the application of such tax, provided that Employer shall supply
such counsel and expert advice, including legal counsel and accounting advice,
as may reasonably be required, and shall be responsible for the payment of such
experts’ fees.  If requested by Executive or the Companies, the determination of
whether any reduction in payments or benefits to be provided under this Section
5 or otherwise is required pursuant to this Section 5(j) will be made by a
national accounting firm selected and reimbursed by the Companies from among the
ten (10) largest accounting firms in the United States as determined by gross
revenues, not then-engaged as the Companies’ independent public auditor (the
“Accounting Firm”), subject to Executive’s consent (not to be unreasonably
withheld) and the determination of such independent accounting firm will be
final and binding on all parties. In making its determination, the independent
accountant will allocate a reasonable portion of such payments and benefits to
the value of any personal services rendered following the Change in Control and
the value of any non-competition agreement or similar agreements to the extent
that such items reduce the amount of the parachute payment. In the event that
any payment or benefit intended to be provided under this Section 5 or otherwise
is required to be reduced pursuant to this Section 5(j), the Companies shall
make such reduction first by reducing amounts payable under Section 5(d)(i) and
thereafter by reducing amounts payable under the following Sections of this
Agreement in the following order, as necessary to achieve the reduction:
5(d)(iii), 5(d)(iv), 5(d)(vi), 5(d)(vii), and 5(d)(ii).  Amounts payable as
reimbursements under Sections 5(d)(v) and 5(d)(x), if any, shall not be subject
to reduction. No modification of, or successor provision to, Section 280G or
Section 4999 subsequent to the date of this Agreement shall, however, reduce the
benefits to which the Executive would be entitled under this Agreement in the
absence of this Section 5(j) to a greater extent than they would have been
reduced if Section 280G and Section 4999 had not been modified or superseded
subsequent to the date of this Agreement, notwithstanding anything to the
contrary provided in the first sentence of this Section 5(j).

 

Section 6.Further Obligations of the Executive.

(a)(1)During the Executive’s employment by the Companies, whether before or
after the Employment Period, and after the termination of Executive’s employment
by the Companies, the Executive shall not, directly or indirectly, disclose,
disseminate, make available or use any confidential information or proprietary
data of the Companies or any of their Subsidiaries, except as reasonably
necessary or appropriate for the Executive to perform the Executive’s duties for
the Companies, or as authorized in writing by the Board or as required by any
court or administrative agency (and then only after prompt notice to the
Companies to permit the Companies to seek a protective order).

(2)For purposes of this Agreement, “confidential information or proprietary
data” means information and data prepared, compiled, or acquired by or for the
Executive during or in connection with the Executive’s employment by the
Companies (including, without limitation, information belonging to or provided
in confidence by any Customer, Supplier, trading partner or other Person to
which the Executive had access by reason of Executive’s employment with the
Companies) which is not generally known to the public or which could be
harmful  to the Companies or their Subsidiaries if disclosed to Persons outside
of the Companies.  Such confidential information or proprietary data may exist
in any form, tangible or intangible, or media (including any information
technology-related or electronic media) and includes, but is not limited to, the
following information of or relating to the Companies or any of their
Subsidiaries, Customers or Suppliers:

(i)Business, financial and strategic information, such as sales and earnings
information and trends, material, overhead and other costs, profit margins,
accounting

12

--------------------------------------------------------------------------------

information, banking and financing information, pricing policies, capital
expenditure/investment plans and budgets, forecasts, strategies, plans and
prospects.

(ii)Organizational and operational information, such as personnel and salary
data, information concerning the utilization or capabilities of personnel,
facilities or equipment, logistics management techniques, methodologies and
systems, methods of operation data and facilities plans.

(iii)Advertising, marketing and sales information, such as marketing and
advertising data, plans, programs, techniques, strategies, results and budgets,
pricing and volume strategies, catalog, licensing or other agreements or
arrangements, and market research and forecasts and marketing and sales training
and development courses, aids, techniques, instruction and materials.

(iv)Product and merchandising information, such as information concerning
offered or proposed products or services and the sourcing of the same, product
or services specifications, data, drawings, designs, performance
characteristics, features, capabilities and plans and development and delivery
schedules.

(v)Information about existing or prospective Customers or Suppliers, such as
Customer and Supplier lists and contact information, Customer preference data,
purchasing habits, authority levels and business methodologies, sales history,
pricing and rebate levels, credit information and contracts.

(vi)Technical information, such as information regarding plant and equipment
organization, performance and design, information technology and logistics
systems and related designs, integration, capabilities, performance and plans,
computer hardware and software, research and development objectives, budgets and
results, intellectual property applications, and other design and performance
data.

(b)All records, files, documents and materials, in whatever form and media,
relating to the Companies’ or any of their Subsidiaries’ business (including,
but not limited to, those containing or reflecting any confidential information
or proprietary data) which the Executive prepares, uses, or comes into contact
with, including the originals and all copies thereof and extracts and
derivatives therefrom, shall be and remain the sole property of the Companies or
their Subsidiaries.  Upon termination of the Executive’s employment for any
reason, whether during or after the Employment Period, the Executive shall
immediately return all such records, files, documents, materials and other
property of the Companies and their Subsidiaries in the Executive’s possession,
custody or control, in good condition, to the Companies.

(c)The Companies maintain, and Executive acknowledges and agrees, the Companies
have and will entrust Executive with proprietary information, strategies,
knowledge, customer relationships and know-how which would be detrimental to the
Companies’ interest in protecting relationships with Customers and/or Suppliers
if Executive were to provide services or otherwise participate in the operation
of a competitor of the Companies.  Therefore, during (i) the Executive’s
employment by the Companies, whether during or after the Employment Period, and
(ii) the twenty-four (24) month period following the end of Executive’s
employment with the Companies, the Executive shall not in any capacity (whether
as an owner, employee, consultant or otherwise) at any time perform, manage,
supervise, or be responsible or accountable for anyone else who is performing
services -- which are the same as, substantially similar or related to the
services the Executive is providing, or during the last two years of the
Executive’s employment by the Companies has provided, for the Companies or their
Subsidiaries -- for, or on behalf of, any

13

--------------------------------------------------------------------------------

other Person who or which is (1) a wholesaler of office products, including
traditional office products, computer consumable products, office furniture,
janitorial and/or sanitation products, food service paper/non-food products,
audio/visual and business machines or such other products whether or not related
to the foregoing provided by the Companies or their Subsidiaries during the last
twelve (12) months of the Executive’s employment with the Companies, whether
during or after the Employment Period, (2) a provider of services the same as or
substantially similar to those provided by the Companies or their Subsidiaries
during the last twelve (12) months of the Executive’s employment with the
Companies, whether during or after the Employment Period, or (3) engaged in a
line of business other than described in (1) or (2) hereinabove which is the
same or substantially similar to the lines of business engaged in by the
Companies or their Subsidiaries, or to any line of business which to the
Executive’s knowledge is under active consideration or planning by the Companies
and their Subsidiaries, during the last twelve (12) months of the Executive’s
employment with the Companies, whether during or after the Employment Period.  

(d)(1)During (i) the Executive’s employment by the Companies, whether during or
after the Employment Period, and (ii) the twenty-four (24) month period
following the end of the Executive’s  employment with the Companies, the
Executive shall not at any time, directly or indirectly, solicit any Customer
for or on behalf of any Person other than the Companies or any of their
Subsidiaries with respect to the purchase of (A) office products, including
traditional office products, computer consumable products, office furniture,
janitorial and/or sanitation products, food service paper/non-food products,
audio/visual and business machines, or such other products whether or not
related to the foregoing provided by the Companies or their Subsidiaries to such
Customer during the last twelve (12) months of the Executive’s employment with
the Companies, whether during or after the Employment Period, (B) services the
same as or substantially similar to those provided by the Companies or their
Subsidiaries to such Customer during the last twelve (12) months of the
Executive’s  employment with the Companies, whether during or after the
Employment Period or (C) products or services from a line of business other than
as described in (A) or (B) herein which are the same or substantially similar to
the products and services provided to such Customer from a line of business
engaged in by the Companies or their Subsidiaries during the last twelve (12)
months of the Executive’s  employment with the Companies, whether during or
after the Employment Period.  Without limiting the foregoing, (i) during the
Executive’s employment by the Companies, whether during or after the Employment
Period, and (ii) insofar as the Executive may be employed by, or acting for or
on behalf of, a Supplier at any time within the twenty-four (24) month period
following the end of the Executive’s employment with the Companies, the
Executive shall not at any time, directly or indirectly, solicit any Customer to
switch the purchase of the products or services described hereinabove from the
Companies or their Subsidiaries to Supplier.  

(2) For purposes of this Agreement, a “Customer” is any Person who or which has
ordered or purchased by or from the Companies or any of their Subsidiaries (A)
office products, including traditional office products, computer consumable
products, office furniture, janitorial and/or sanitation products, food service
paper/non-food products, audio/visual and business machines or such other
products whether or not related to the foregoing, (B) services provided by or
from the Companies or any of their Subsidiaries or (C) products or services from
a line of business other than as described in (A) or (B) herein which are the
same or substantially similar to the products and services from a line of
business engaged in by the Companies or their Subsidiaries during the last
twelve (12) months of the Executive’s employment with the Companies, whether
during or after the Employment Period.  For purposes of this Agreement, a
“Supplier” is any Person who or which has furnished to the Companies or their
Subsidiaries for resale (A) office products, including traditional office
products, computer consumable products, office furniture, janitorial and/or
sanitation products, food service paper/non-food products,

14

--------------------------------------------------------------------------------

audio/visual and business machines or such other products whether or nor related
to the foregoing (B) services provided by or from the Companies or any of their
Subsidiaries or (C) products or services from a line of business other than as
described in (A) or (B) herein which are the same or substantially similar to
the products and services from a line of business engaged in by the Companies or
their Subsidiaries during the last twelve (12) months of the Executive’s
employment with the Companies, whether during or after the Employment Period.

(e)During the Executive’s employment by the Companies, whether during or after
the Employment Period, and during the twenty-four (24) month period following
the end of the Executive’s employment with the Companies, the Executive shall
not at any time, directly or indirectly, induce or solicit any employee of the
Companies or any of their Subsidiaries for the purpose of causing such employee
to terminate his or her employment with the Companies or such Subsidiary.

(f)The Executive shall not, directly or indirectly, make or cause to be made
(and shall prohibit the officers, directors, employees, agents and
representatives of any Person controlled by Executive not to make or cause to be
made) any disparaging, derogatory, misleading or false statement, whether orally
or in writing, to any Person, including members of the investment community,
press, and customers, competitors and advisors to the Companies, about the
Companies, their respective parents, Subsidiaries or Affiliates, their
respective officers or members of their boards of directors, or the business
strategy or plans, policies, practices or operations of the Companies, or of
their respective parents, Subsidiaries or Affiliates.

(g)If any court determines that any portion of this Section 6 is invalid or
unenforceable, the remainder of this Section 6 shall not thereby be affected and
shall be given full effect without regard to the invalid provision.  If any
court construes any of the provisions of Section 6(c), 6(d), 6(e) or 6(f) above,
or any part thereof, to be unreasonable because of the duration or scope of such
provision, such court shall have the power to reduce the duration or scope of
such provision and to enforce such provision as so reduced.

(h)During the Executive’s employment with the Companies, whether during or after
the Employment Period, and during the twenty-four (24) month period following
the end of Executive’s employment with the Companies, the Executive agrees that,
prior to accepting employment with a Customer or Supplier of the Companies, the
Executive will give notice to the Chief Executive Officer of the Companies.  The
Companies reserve the right to make such Customer or Supplier aware of the
Executive’s obligations under Section 6 of this Agreement.  

(i)During and following Executive’s Employment Period, the Executive shall
furnish a copy of this Section 6 in its entirety to any prospective employer
prior to accepting employment with such prospective employer.  

(j)The Executive hereby acknowledges and agrees that damages will not be an
adequate remedy for the Executive’s breach of any provision of this Section 6,
and further agrees that the Companies shall be entitled to obtain appropriate
injunctive and/or other equitable relief for any such breach, without the
posting of any bond or other security, in addition to all other legal remedies
to which the Companies may be entitled.  

Section 7.Successors.  The Companies may assign their rights under this
Agreement to any successor to all or substantially all the assets of the
Companies, by merger or otherwise, and may assign or encumber this Agreement and
its rights hereunder as security for indebtedness of the Companies.  Any such
assignment by the Companies shall remain subject to the Executive’s rights under
Section 5 hereof.  The rights of the Executive under this Agreement may not be
assigned or encumbered by the Executive,

15

--------------------------------------------------------------------------------

voluntarily or involuntarily, during the Executive’s lifetime, and any such
purported assignment shall be void ab initio.  Notwithstanding the foregoing,
all rights of the Executive under this Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
estates, executors, administrators, heirs and beneficiaries.  All amounts
payable to the Executive hereunder shall be paid, in the event of the
Executive’s death, to the Executive’s estate, heirs or representatives.

Section 8.Third Parties.  Except for the rights granted to the Companies and
their Subsidiaries pursuant hereto (including, without limitation, pursuant to
Section 6 hereof) and except as expressly set forth or referred to herein,
nothing herein expressed or implied is intended or shall be construed to confer
upon or give any person other than the parties hereto and their successors and
permitted assigns any rights or remedies under or by reason of this Agreement.

Section 9.Enforcement.  The provisions of this Agreement shall be regarded as
divisible and, if any of said provisions or any part or application thereof is
declared invalid or unenforceable by a court of competent jurisdiction, the same
shall not affect the other provisions hereof, other parts or applications
thereof or the whole of this Agreement, but such provision shall be deemed
modified to the extent necessary to render such provision enforceable, and the
rights and obligations of the parties shall be construed and enforced
accordingly, preserving to the fullest permissible extent the intent and
agreements of the parties herein set forth.                

Section 10.Amendment.  Except as otherwise provided in this Section 10, this
Agreement may not be amended or modified at any time except by a written
instrument approved by the Board, and executed by the Companies and the
Executive; provided, however, that any attempted amendment or modification
without such approval and execution shall be null and void ab initio and of no
effect.  Notwithstanding the foregoing, effective upon 30 days’ notice to
Executive and without further consideration from the Companies, this Agreement
may be amended by the Companies in their sole discretion to the limited extent
they deem necessary and appropriate to conform the terms of this Agreement to
the requirements of any applicable laws, rules and regulations enacted or
promulgated after the Effective Date of this Agreement.  Any such amendments
shall preserve the value of any payments or benefits payable to Executive under
this Agreement to the extent practicable without defeating the purpose of the
amendment, as determined in the sole discretion of the Companies.

Section 11.Payment; Taxes and Withholding.  The Companies shall be responsible
as employer for payment of all cash compensation and severance payments provided
herein, and the Company shall cause the Companies to make such payments.  The
Executive shall not be entitled to receive any additional compensation from the
Companies for any services the Executive provides to the Companies.  The
Companies shall be entitled to withhold from any amounts to be paid to the
Executive hereunder any federal, state, local, or foreign withholding or other
taxes or charges which it is from time to time required to withhold.  The
Companies shall be entitled to rely on an opinion of counsel if any question as
to the amount or requirement of any such withholding shall arise.  Executive
shall be solely responsible for the payment of all taxes due and owing with
respect to wages, benefits, and other compensation provided to the Executive
hereunder.  This Agreement is intended to satisfy, or be exempt from, the
requirements of Section 409A(a)(2), (3) and (4) of the Code, including current
and future guidance and regulations interpreting such provisions, and should be
interpreted accordingly.  Notwithstanding anything in this Agreement to the
contrary, if any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable under this Agreement by reason of Executive’s “separation from service”
(as defined under Treas. Reg. Section 1.409A-1(h)) during a period in which
Executive is a “specified employee” (as defined in Code Section 409A(2)(B)(i)),
then: (i) the amount of such non-exempt deferred compensation that would
otherwise be payable during the six-month period immediately following
Executive’s separation from service will be accumulated through and paid or
provided on the first day of the seventh month following Executive’s separation
from service (or, if Executive dies during such

16

--------------------------------------------------------------------------------

period, within 30 days after Executive's death) (in either case, the “Required
Delay Period”); and (ii) the normal payment or distribution schedule for any
remaining payments or distributions will resume at the end of the Required Delay
Period.  If Executive is entitled to be paid or reimbursed for any taxable
expenses under this Agreement, including without limitation under Sections
5(c)(vi) and 5(d)(v), and such payments or reimbursements are includible in
Executive’s federal taxable income, the amount of such expenses reimbursable in
any one calendar year shall not affect the amount reimbursable in any other
calendar year, and the reimbursement of an eligible expense must be made no
later than December 31 of the year after the year in which the expense was
incurred.  No right of Executive to reimbursement of expenses under this
Agreement, including without limitation under Sections 5(c)(vi) and 5(d)(v),
shall be subject to liquidation or exchange for another benefit.  

Section 12.Governing Law.  This Agreement and the rights and obligations
hereunder shall be governed by and construed in accordance with the laws of the
State of Illinois, without regard to principles of conflicts of law of Illinois
or any other jurisdiction.

Section 13.Notice.  Notices given pursuant to this Agreement shall be in writing
and shall be deemed given when received and, if mailed, shall be mailed by
United States registered or certified mail, return receipt requested, addressee
only, postage prepaid:

If to the Companies:

Essendant Inc.

Essendant Co.

Essendant Management Services LLC

One Parkway North Blvd.

Suite 100

Deerfield, Illinois  60015-2559

Attention:  General Counsel

If to the Executive:  

Robert B. Aiden, Jr.

714 Washington Ave.

Wilmette, IL 60091

 

 

 

 

or to such other address as the party to be notified shall have given to the
other in accordance with the notice provisions set forth in this Section 13.

Section 14.No Waiver.  No waiver by either party at any time of any breach by
the other party of, or compliance with, any condition or provision of this
Agreement to be performed by the other party shall be deemed a waiver of similar
or dissimilar provisions or conditions at any time.

Section 15.Headings.  The headings contained herein are for reference only and
shall not affect the meaning or interpretation of any provision of this
Agreement.

Section 16.Indemnification.  The provisions set forth in the Indemnification
Agreement appended hereto as Attachment A are hereby incorporated into this
Agreement and made a part hereof.  

17

--------------------------------------------------------------------------------

Section 17.Execution in Counterparts.  This Agreement, including the
Indemnification Agreement, may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

Section 18.Arbitration.  Any dispute, controversy or question arising under, out
of, or relating to this Agreement (or the breach thereof), or, the Executive’s
employment with the Companies or termination thereof, shall be referred for
arbitration in Chicago, Illinois to a neutral arbitrator selected by the
Executive and the Companies (or if the parties are unable to agree on selection
of such an arbitrator, one selected by the American Arbitration Association
pursuant to its rules referred to below) and this shall be the exclusive and
sole means for resolving such dispute.  Such arbitration shall be conducted in
accordance with the National Rules for Resolution of Employment Disputes of the
American Arbitration Association.  Except as provided in Section 5(d)(x) above,
the arbitrator shall have the discretion to award reasonable attorneys’ fees,
costs and expenses to the prevailing party.  Judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.  Nothing
in this Section 18 shall be construed so as to deny the Companies the right and
power to seek and obtain injunctive relief in a court of equity for any breach
or threatened breach by the Executive of any of the Executive’s covenants in
Section 6 hereof.  Moreover, this Section 18 and Section 12 hereof shall not be
applicable to any dispute, controversy or question arising under, out of, or
relating to the Indemnification Agreement.

Section 19.Survival.  Notwithstanding the stated Term of this Agreement, the
provisions of this Agreement necessary to carry out the intention of the parties
as expressed herein, including without limitation those in Sections 5, 6, 7, 16
and 18, shall survive the termination or expiration of this Agreement.

Section 20.Construction.  The parties acknowledge that this Agreement is the
result of arm’s-length negotiations between sophisticated parties each afforded
representation by legal counsel.  Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of same, and any rule of construction that a document shall be construed against
the drafting party shall not be applicable to this Agreement.

Section 21.Free to Contract.  The Executive represents and warrants to the
Companies that the Executive is able freely to accept employment by the
Companies as described in this Agreement and that there are no existing
agreements, arrangements or understandings, written or oral, that would prevent
the Executive from entering into this Agreement, would prevent or restrict the
Executive in any way from rendering services to the Companies as provided herein
during the Employment Period or would be breached by the future performance by
the Executive of the Executive’s duties and responsibilities hereunder.  

Section 22.Entire Agreement.  This Agreement, including the Indemnification
Agreement and any other written undertakings by the Executive referred to
herein, supersedes all other agreements, arrangements or understandings (whether
written or oral) between the Companies and the Executive with respect to the
subject matter of this Agreement, including without limitation any prior
agreement and the Executive’s employment relationship with the Companies and any
of their Subsidiaries, and this Agreement contains the sole and entire agreement
among the parties hereto with respect to the subject matter hereof; provided,
however, that this Agreement does not supersede the terms of the Offer of
Employment dated July 22, 2015.

Section 23.Recovery of Payments.  The Companies may recover any cash or equity
awarded to Executive under this Agreement or any plan or program of the
Companies, or proceeds from the sale of such equity, to the extent required by
the Company’s Clawback Policy or any rule of the Securities and Exchange
Commission or any listing standard of the Nasdaq Stock Market, including any
rule or listing standard requiring recovery of incentive compensation in
connection with an accounting restatement due

18

--------------------------------------------------------------------------------

to the Companies’ material noncompliance with any financial reporting
requirement under the securities laws, which recovery shall be subject to the
terms of any policy of the Companies implementing such rule or listing
standard. 

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement in one or more
counterparts, each of which shall be deemed one and the same instrument, as of
the day and year first written above.

 

EXECUTED ON :ESSENDANT INC.

July 22, 2015By : /s/ Charles K. Crovitz
Name: Charles K. Crovitz
Title: Chairman of the Board of Directors

EXECUTED ON:ESSENDANT CO.


July 22, 2015By: /s/ Eric A. Blanchard
Name: Eric A. Blanchard
Title: Senior Vice President, General Counsel and Secretary

EXECUTED ON:                                       ESSENDANT MANAGEMENT SERVICES
LLC


July 22, 2015By: /s/ Eric A. Blanchard
Name: Eric A. Blanchard
Title: Senior Vice President, General Counsel and Secretary

EXECUTED ON:EXECUTIVE

July 22, 2015/s/ Robert B. Aiken, Jr.

Name:  Robert B. Aiken, Jr.

Title: President and Chief Executive Officer

 

#8893

19